                 Case 20-10256-KBO              Doc 493         Filed 10/15/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                      )   Chapter 11
                                                            )
EARTH FARE, INC., et al.,1                                  )   Case No. 20-10256 (KBO)
                                                            )
                                    Debtors.                )   (Jointly Administered)
                                                            )   Ref. Docket No. 472


                               ORDER GRANTING
                FIRST QUARTERLY APPLICATION FOR COMPENSATION
                 AND REIMBURSEMENT OF EXPENSES OF PACHULSKI
              STANG ZIEHL & JONES LLP, AS COUNSEL TO THE OFFICIAL
                  COMMITTEE OF UNSECURED CREDITORS FOR THE
              PERIOD FROM FEBRUARY 11, 2020 THROUGH APRIL 30, 2020

                  Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel to the Official

Committee of Unsecured Creditors in the above-captioned cases, filed its First Quarterly

Application for Compensation and for Reimbursement of Expenses for the Period from February

11, 2020 through April 30, 2020 (the “First Quarterly Application”). The Court has reviewed the

First Quarterly Application and finds that: (a) the Court has jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334; (b) notice of the First Quarterly Application, and any hearing on

the First Quarterly Application, was adequate under the circumstances; and (c) all persons with

standing have been afforded the opportunity to be heard on the First Quarterly Application.

Accordingly, it is hereby

                  ORDERED that the First Quarterly Application is GRANTED, on an interim

basis. The Debtors in the above cases shall pay to PSZ&J the sum of $192,527.50 as


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.


DOCS_DE:229822.3 20341/002
                Case 20-10256-KBO         Doc 493     Filed 10/15/20    Page 2 of 2




compensation for necessary professional services rendered, and actual and necessary expenses in

the amount of $1,900.03, for a total of $194,427.53 for services rendered and disbursements

incurred by PSZ&J, for the period March 4, 2020 through April 30, 2019, less any amounts

previously paid in connection with the monthly fee applications.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




    Dated: October 15th, 2020                         KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


DOCS_DE:229822.3 20341/002                        2
